DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/EP2016/080126 filed 12/07/2016, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 was filed after the mailing date of the Final Rejection on 12/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 14-16, and 18-25, and 27-28 under 35 U.S.C. § 102(a)(1) over Loges (WO-2013189597-A) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Loges (WO-2013189597-A, previously cited) in view of Adelbert (DE-102012102193-B4, cited by applicant within the IDS dated 02/01/2022 as EP-2639536). 

Regarding Claim 14, Loges teaches a device for temperature-controlling a component part (paragraph [0012]). Loges teaches the device comprising a temperature-control zone (paragraph 
With respect to the limitation of the component parts within the device as being a “metal belt”, the examiner points out that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115. 
However, Loges does not teach the temperature-control zone controller variably adjusting the size of the covering region including when a section of the metal belt shall be strongly cooled or heated the size is made smaller, and when another section of the metal belt shall hardly or not be cooled or heated the size is enlarged. 
Adelbert teaches a device for temperature-controlling a metal belt (paragraphs [0001]-[0002]). Adelbert teaches variably adjusting the size of a covering region when a section of a metal blank is strongly cooled or heated the size is made smaller, and when another section of the metal belt shall hardly or not be colled or heated the size is enlarged (paragraphs [0028]-[0030], e.g., Adelbert teaches a screen or aperture [this word has been translated in multiple ways - see the provided alternate translation document] being placed over the blanks, this covering region being variable i.e., “…thus the heat input into a second area of the board can be adjusted in a targeted manner”). Adelbert teaches this feature allows for a furnace system to accommodate blanks of different sizes or for areas of different sizes within the same blank (paragraph [0029]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges with the concepts of Adelbert with the motivation of accommodating blanks of different sizes or for areas of different sizes within the same blank. 
Regarding Claim 15, Loges teaches the temperature control zone having, along the conveying direction, a plurality of temperature-control elements that are located at a distance to each other (Figures 3-6; paragraph [0015]). 
Regarding Claim 16, Loges teaches the temperature-control zone having, transverse to the conveying direction, a plurality of temperature-control elements that are located at a distance to each other (Figure 3, paragraph [0015]). 
Regarding Claim 18, Loges teaches the temperature-control zone controller having a covering device of which is moveable within the temperature-control zone along a conveying direction (paragraph [0015]). 
Regarding Claim 19, Loges teaches the covering device bearing on at least one guild roller (paragraph [0015]). 
Regarding Claim 20, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach a first part of the covering device being displaceable along a conveying direction and a second part of the covering device being displaceable at an angle to the conveying device away from the component part, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 21, Loges teaches the covering device having sheet plate material (paragraphs [0015], and [0017]). 
Regarding Claim 22, Loges teaches the covering device consisting of covering portions that are connected to each other in an articulated manner (Figure 3). 
Regarding Claim 23, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the temperature-control zone controller having at least one covering flap, the covering flap being arranged in the temperature-control zone and is pivotable to a first position causing a temperature-control zone to not be influences by a temperature-control effects, and is also pivotable to a second position causing a temperature-control zone to have a reducible effect by a temperature-control effect, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 24, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the temperature-control zone controller having at least one covering lamella, and is displaceable to a first position causing a temperature-control zone to not be influences by a temperature-control effects, and is also displaceable to a second position causing a temperature-control zone to have a reducible effect by a temperature-control effect, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 25, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach a plurality of covering lamella, which extend independently from each other transverse to and/or in a conveying direction, the covering lamella being arranged one after the other along a conveying direction or transverse to the conveying direction, wherein each of the covering lamella is displaceable independently from each other to a first position causing a temperature-control zone to not be influences by a temperature-control effects, and also displaceable to a second position causing a temperature-control zone to have a reducible effect by a temperature-control effect, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 27, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the second part of the covering device being displaceable at an orthogonal angle to the conveying device away from the metal belt, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle, including at an orthogonal angle, to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 28, regarding the limitations of the instant claim the examiner points out the following. Loges teaches:

“…the shield, which can consist of several sub-elements” (paragraph [0012])

“Components with complicated contours for the different strength properties can also be created, which these can be mapped through the design of the shield” (paragraph [0013])

“…a shielding device which has one or more contoured cover elements for shielding the predetermined area of the base body and is designed both in terms of its material and in terms of its functional design” (paragraph [0015])

“The cover element or elements are preferably attached to the shielding device in a sliding or pivoting manner so that they can be moved over, under and/or around the area of the base body to be shielded, depending on the necessity and intended use” (paragraph [0015]). 

Thus, whiles Loges does not explicitly teach the temperature-control zone controller having at least one covering lamella, wherein the covering lamella extends transverse to and/or in the conveying direction, it is clear from the above cited areas that Loges teaches these features since Loges teaches at least first and second covering device parts (e.g., paragraphs [0012]-[0013]), Loges teaches these covering parts are intended to influence the temperature-control effect within a temperature-control zone (e.g., paragraph [0013]), and further that these parts can slide or pivot in such a manner that they are displaceable in any direction including along the conveying direction and in an angle to the conveying device away from the component part (e.g., “over, under and/or around the area of the base body” paragraph [0015]). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 29, Loges teaches the temperature-control zone controller having a processor-controlled unit (paragraph [0019]). 
Regarding Claim 30, Loges teaches the temperature control elements being cooling elements to cool the component part (paragraphs [0014], [0018], and [0029]). 
Regarding Claim 31, Loges is relied upon for the reasons given above in addressing Claim 30, however does not explicitly describe the cooling means as being nozzles or pipes.
Adelbert teaches a device for temperature-controlling a metal belt (paragraphs [0001]-[0002]). Adelbert teaches the cooling means as being pipes (paragraph [0045]). Adelbert teaches this feature allows for a furnace system to accommodate blanks of different sizes or for areas of different sizes within the same blank (paragraph [0029]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges with the concepts of Adelbert with the motivation of accommodating blanks of different sizes or for areas of different sizes within the same blank. 

Claim 17, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Loges (WO-2013189597-A, previously cited) in view of Adelbert (DE-102012102193-B4, cited by applicant within the IDS dated 02/01/2022 as EP-2639536) as applied to claim 15 above, and further in view of Herbert (U.S. 2014/0367898, previously cited). 

Regarding Claim 17, Loges in view of Adelbert are relied upon for the reasons given above in addressing claim 15. However, none of the references teach temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of a metal belt. 
Herbert teaches a cooling system for heat-treated parts (abstract). Herbert teaches temperature-control elements as being nozzles through which a temperature-control fluid is flowable in a direction towards a temperature-control section of the component (paragraph [0008]). Herbert teaches this feature, in part, allows for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness (paragraph [0020]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges in view of Adelbert with the concepts of Herbert with the motivation of allowing for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness. 
Regarding Claim 30, Loges teaches the temperature control elements being cooling elements to cool the component part (paragraphs [0014], [0018], and [0029]). 
Regarding Claim 31, Loges is relied upon for the reasons given above in addressing Claim 30, however does not explicitly describe the cooling means as being nozzles or pipes.
Herbert teaches a cooling system for heat-treated parts (abstract). Herbert teaches temperature-control elements as being nozzles through which a temperature-control fluid is flowable in a direction towards a temperature-control section of the component (paragraph [0008]). Herbert teaches this feature, in part, allows for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness (paragraph [0020]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges in view of Adelbert with the concepts of Herbert with the motivation of allowing for highly controlled cooling across a component part being heat treated by tailoring the heat transfer coefficient in specific areas of the part based on the cross-sectional thickness. 

Claim 17, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Loges (WO-2013189597-A, previously cited) in view of Adelbert (DE-102012102193-B4, cited by applicant within the IDS dated 02/01/2022 as EP-2639536) as applied to claim 15 above, and further in view of Mann (U.S. Patent No. 6,174,389, previously cited). 

Regarding Claim 17, Loges in view of Adelbert are relied upon for the reasons given above in addressing claim 15. However, none of the references teach temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of a metal belt. 
Mann teaches a fixture and method for selectively quenching a predetermined area of a workpiece (abstract). Mann teaches temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of a component (column 4, lines 23-27). Mann teaches this feature, in part, allows for protection of areas that would be disadvantageously affected if contacted by quench media (column 4, lines 60-64). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges in view of Adelbert with the concepts of Mann with the motivation of protecting areas that would be disadvantageously affected if contacted by quench media. 
Regarding Claim 30, Loges teaches the temperature control elements being cooling elements to cool the component part (paragraphs [0014], [0018], and [0029]). 
Regarding Claim 31, Loges is relied upon for the reasons given above in addressing Claim 30, however does not explicitly describe the cooling means as being nozzles or pipes.
Mann teaches a fixture and method for selectively quenching a predetermined area of a workpiece (abstract). Mann teaches temperature-control elements as being nozzles, through which a temperature-control fluid is flowable in the direction towards the temperature-control section of a component (column 4, lines 23-27). Mann teaches this feature, in part, allows for protection of areas that would be disadvantageously affected if contacted by quench media (column 4, lines 60-64). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loges in view of Adelbert with the concepts of Mann with the motivation of protecting areas that would be disadvantageously affected if contacted by quench media. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735